Bronson, J.
I dissent. The evidence is sufficient to warrant a conclusion of fact that the plaintiff was subject to the terms of the Federal Employers’ Liability Act. The complaint alleges a cause of action within the Federal statute. In any event, it is clear that the plaintiff at the time of his injury was then an employee of the defendant railway company, then engaged, either in interstate or intrastate commerce. It is unnecessary to make any extended discussion concerning the application of the Federal or the state Employers’ Liability Act. The writer has fully discussed these matters in. the dissenting opinion in Froelich v. Northern P. R. Co. post, 550, 173 N. W. 822. There is evidence in this case sufficient to form a question of fact for the jury concerning the negligence of the defendant in furnishing defective appliances which were the proximate cause of the injury sustained. The trial court improperly directed a verdict for the defendant. The judgment ought to he reversed and a new trial granted.
Grace, J., concurs.